Title: To Benjamin Franklin from John Winthrop, 26 October 1770
From: Winthrop, John
To: Franklin, Benjamin


Dear Sir,
Cambr., Octr 26. 1770.
I received your favors of June 6 and July 9 at the same time. I am very glad to find your admirable invention of Lightning Rods is coming into fashion in England, and cannot but think your circulating particular directions for making them, by the magazines will greatly promote the use of them. I have on all occasions encouraged them in this country, and have the satisfaction to find, that it has not been without effect. A little piece I inserted in our news papers last summer induced the people of Waltham (a town a few miles from hence), to fix rods upon their steeple, which had just before been much shattered and set on fire by lightning. They are now becoming pretty common among us, and numbers of people seem convinced of their efficacy.
I received the Transactions for 1768, but was disappointed in not finding the Print which I had requested, with them. I hope you will soon meet with a good opportunity to send it. The Achromatic Telescope is come safely. It is very elegant and I believe, by the trials I have hitherto made of it, a very good one. I have the honor to transmit to you the thanks of the Corporation for the repeated instances of your kindness to the College. I suppose Mr. Hubard has or will direct the payment out of moneys in the hands of Mr. Mauduit. The Galilean glasses did arrive from Philadelphia the end of May last, accompanied with a very polite Letter from Mr. Galloway dated in August preceding. I am directed to thank Mr. Ellicott for them, which I shall do by this conveyance if possible.
I thank you very kindly for the care of my papers and in forwarding Mr. Maskelyne’s obliging Letter and the Nautical Almanac for 1770 to me. I am greatly obliged to that Gentleman for his favorable acceptance of my dissertations and for the valuable present of that Almanac, which I find a most useful performance; and shall be very glad of that for 1771, if he has sent it to you, as you intimate he talked of doing. I will do my self the honor to write Mr. Maskelyne, when I have any observations that seem worth laying before him.
I look on my self as under singular obligation for your friendship in communicating my paper on the aberration to the Rev. Mr. Price, before you ventured it in public. It gives me pleasure to find my self supported by so judicious a person. I have with satisfaction perused his paper on that subject, which you inclosed to me; but that I may not swell your Letter shall throw what I have to say upon it into a separate paper; which if you think worth while, may be sent to Mr. Price.
Upon this occasion Sir give me leave to mention to you, that a year or two ago I was informed by some Gentlemen of our Corporation, that you had intimated a desire to Mr. Nathaniel Rogers when in London, that Mr. Price should have a Doctorate from the College. The Gentlemen appeared ready to fall in with your proposal; but hearing nothing further from you upon it, nothing has been done in the affair. I know, Gentlemen here have the highest opinion of Mr. Price’s merit: I know too, they will be glad upon all opportunities to express the sense they have of their obligations to you. If you should think proper to signify a desire of this kind, I cannot think the affair would meet with any difficulty. At least I would do all in my power to promote it.
I congratulate my Countrymen on the judicious choice our Representatives made yesterday of Dr. Franklin for their agent in this Time of difficulty. I have no doubt every thing will be done that is possible to be done, to avert the cruel blow aimed at our Charter rights by those implacable enemies to this Province and to the general cause of Liberty. I am with the most entire esteem and respect Dear Sir Your most obliged and most humble Servant
John Winthrop
P.S. I send by the Bearer of this 52s. sterling for the Volume of Transactions for 1769.
